                Case:20-01947-jwb         Doc #:462 Filed: 04/15/2021     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                              Chapter 11
                                      1
BARFLY VENTURES, LLC, et al,                                  Case No. 20-01947-jwb
                                                              Hon. James W. Boyd
                  Debtors.                                    Jointly Administered
______________________________________/

    CERTIFICATION OF NO OBJECTION REGARDING FINAL APPLICATION
         OF AMHERST CONSULTING, LLC FOR COMPENSATION &
  REIMBURSEMENT OF EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL
               COMMITTEE OF UNSECURED CREDITORS

         I, Paul R. Hage, counsel for the Official Committee of Unsecured Creditors of Barfly

Ventures, LLC (the “Committee”), do hereby certify that:

         (i)      Amherst Consulting, LLC (“Amherst”) filed the Final Application of Amherst

                  Consulting, LLC for Compensation & Reimbursement of Expenses as Financial

                  Advisor to the Official Committee of Unsecured Creditors [Doc. No. 444] (the

                  “Final Fee Application”) with the Court on March 5, 2021;

         (ii)     the Notice of Final Application of Amherst Consulting, LLC For Compensation &

                  Reimbursement of Expenses as Financial Advisor to the Official Committee of

                  Unsecured Creditors (the “Notice”) was filed along with the Final Fee Application

                  on March 5, 2021 advising parties that any objections to the Application must be


1 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit,
LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis,
LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC
(d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC
(2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC
(8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).



5202590.v1
                 Case:20-01947-jwb       Doc #:462 Filed: 04/15/2021           Page 2 of 5




                   filed within twenty-one days after the date of the Notice and that, in the absence of

                   an objection, the Court may enter an order granting the relief requested in the Final

                   Fee Application;

         (iii)     no objections to the Final Fee Application were made or filed; and

         (iv)      the deadline for filing an objection to the Final Fee Application has expired.

         WHEREFORE, Amherst respectfully requests that the Court grant the Final Fee

Application and enter an Order in the form attached hereto as Exhibit 1.

                                                  Respectfully submitted by,

                                                  JAFFE RAITT HEUER & WEISS, P.C

                                                  By: /s/ Paul R. Hage
                                                  Paul R. Hage (P70460)
                                                  27777 Franklin Road, Suite 2500
                                                  Southfield, MI 48034-8214
                                                  Phone: (248) 351-3000
                                                  phage@jaffelaw.com

                                                  Counsel to the Official Committee of Unsecured
                                                  Creditors of Barfly Ventures, LLC

Dated: April 15, 2021




                                                     2
5202590.v1
             Case:20-01947-jwb   Doc #:462 Filed: 04/15/2021   Page 3 of 5




                                       Exhibit 1
                                   (Proposed Order)




                                          3
5202590.v1
              Case:20-01947-jwb      Doc #:462 Filed: 04/15/2021       Page 4 of 5




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                           Chapter 11
BARFLY VENTURES, LLC, et al,2                              Case No. 20-01947-jwb
                                                           Hon. James W. Boyd
                  Debtors.                                 Jointly Administered
______________________________________/

   ORDER APPROVING FINAL APPLICATION OF AMHERST CONSULTING, LLC
    FOR COMPENSATION & REIMBURSEMENT OF EXPENSES AS FINANCIAL
     ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         This matter having come before the Court on the Final Application of Amherst

Consulting, LLC for Compensation & Reimbursement of Expenses as Financial Advisor to the

Official Committee of Unsecured Creditors (the “Final Fee Application”)3 filed by Amherst

Consulting, LLC (“Amherst”); notice of the Final Fee Application being sufficient and consistent

with the Compensation Order; and no objections to the Final Fee Application having been filed:

         IT IS HEREBY ORDERED:

         1.     The Final Fee Application is granted.

         2.     The fees and expenses allowed and paid pursuant to the Interim Fee Order are

allowed and approved on a final basis.


2 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit,
LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis,
LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC
(d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC
(2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC
(8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).

3 Capitalized terms not otherwise defined herein shall have the meaning given to them in the Fee
Application.



                                                4
5202590.v1
              Case:20-01947-jwb      Doc #:462 Filed: 04/15/2021       Page 5 of 5




         3.     This Court retains exclusive jurisdiction to resolve any dispute arising from or

related to this Order.


                                       END OF ORDER



Order prepared and submitted by:

JAFFE RAITT HEUER & WEISS, P.C.
Paul R. Hage (P70460)
27777 Franklin, Suite 2500
Southfield, Michigan 48034
Phone: (248) 351-3000
phage@jaffelaw.com

Counsel for the Official Committee of Unsecured
Creditors of Barfly Ventures, LLC et. al.




                                                5
5202590.v1
